Title: From Thomas Jefferson to Albert Gallatin, 1 July 1807
From: Jefferson, Thomas
To: Gallatin, Albert


                        
                            Th:J. to mr Gallatin
                     
                            July 1. 1807. 
                        
                        I recieved last night your letter from Havre de Grace, in which you count on being here to-day by 2. aclock.
                            it will save a day in the measures we may determine to take, if I can see you soon after your arrival. if you arrive
                            before half after three, come & take a family dinner with me, that I may put you in possession of what is under
                            contemplation, so that you may have to reflect on it till tomorrow, when, as you will see by another note, I have asked a
                            meeting. Affte. salutns
                    